Roy Batson, alias Johnson Beardslee, was indicted for the murder of Harry Grove by shooting him with a gun or pistol; was convicted of murder in the first degree; and his punishment fixed at imprisonment for life.
It appears from the record the bill of exceptions was not presented within 90 days from the date of the judgment of conviction and sentence. It must, on motion of the state, be stricken.
The record, considered apart from the bill of exceptions, shows no reversible error.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur. *Page 96